Citation Nr: 1549226	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-21 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran's net worth was a bar to the receipt of nonservice-connected pension benefits to include special monthly pension (SMP).


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty service with the United States Army from March 1943 to January 1946.  He died in April 2012.  The appellant is the Veteran's daughter who is substituted as the appellant for purposes of adjudicating the claim to completion.  See 38 U.S.C.A. § 5121A  (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2010 administrative decision from the Pension Management Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which found that the Veteran's net worth was a bar to the receipt of non-service-connected pension benefits.

The Board has reviewed the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, during his lifetime, contended that he was eligible for nonservice-connected pension benefits to include SMP.  The claims file indicates that in a May 2009 rating decision, entitlement to SMP based on the need for aid and attendance was established effective September 29, 2008, the date a new claim for benefits was received.  The June 2009 letter attached to the rating decision indicated that benefits could not be paid at that time pending a final decision on competency.  In a November 2010 administrative decision, the Pension Management Center denied the Veteran's claim for pension with SMP benefits, determining that his net worth was sufficient to meet his living expenses at that time.    

Pension will be denied (or discontinued) when the corpus of the estate of the Veteran, or, if married, the corpus of the estates of the Veteran and the Veteran's spouse is such that under all the circumstances, including consideration of the annual income of the Veteran and the Veteran's spouse, it is reasonable that some part of the corpus of such estate be consumed for the Veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a). 

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the Veteran's maintenance, factors to be considered include family income, whether the property can be readily converted into cash at no substantial sacrifice, life expectancy, the number of qualifying dependents, and the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d); see also 38 C.F.R. § 3.274(a).

Prior to his death, the Veteran submitted a December 2003 Deed of Trust with Assignment of rents, a November 2004 Promissory Note Secured by Deed of Trust, a September 2008 Medical Expense Report (VA Form 21-8416), an August 2010 Income-Net Worth and Employment Statement (VA Form 21-527), an August 2010 VA Form 21-8416, an August 2010 Report of Income from Property or Business (VA Form 21-4185), an October 2010 Request for Details of Expenses (VA Form 21-8049), Care Expense Statements, and bank statements.  A November 2010 VA Form 21-5427, Corpus of Estate Determination, concluded that the Veteran's net worth was a bar to pension benefits.  

In December 2010, the appellant submitted a notice of disagreement (NOD) on behalf of the Veteran, with additional arguments and financial information, and provided updated prescription printouts, as prescription expenses had increased.  In the August 2011 VA Form 9, the appellant also provided additional arguments and financial information, and indicated that the Veteran's care needs had increased dramatically following his brain surgery in August 2010.  It does not appear that any of this evidence was considered by the RO in the May 2011 Statement of the Case (SOC).  VA regulations provide that pertinent evidence received by the AOJ prior to transfer of records to the Board, will be referred to the appropriate rating or authorization activity for review and disposition, and a supplemental statement of the case will furnished to the appellant.  38 C.F.R. § 19.37; 38 C.F.R. § 20.1304.  For these reasons, the Board finds that a remand is necessary for initial consideration of the evidence by the AOJ, and for the issuance of a supplemental statement of the case (SSOC).

In addition, as the record contains little information since 2010 up to the Veteran's death in April 2012, the appellant should be given an opportunity to submit additional evidence, including updated Improved Pension Eligibility Verification Reports, Medical Expense Reports, and any other information from the year 2011 up till the Veteran's death in April 2012.

Additionally, the appellant also submitted additional argument and evidence in September 2015, without a waiver of AOJ consideration.  As the issue is being remanded for additional evidence, the AOJ will have an opportunity to consider this evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she submit updated financial status report(s) documenting the Veteran's assets and income (such as Social Security  benefits); as well as expenses, including unreimbursed medical expenses, from 2011 to the Veteran's death in 2012.

2.  Based upon review of the evidence of record, prepare an updated Corpus of Estate Determination Form (VA Form 21-5427).  The Corpus of Estate Determination Form must clearly detail and explain how all monthly assets, income, and expenses, and annualized assets, income, and expenses were calculated.

3.  After completion of the above requested development, and any other development deemed necessary, readjudicate the issue of whether the Veteran's net worth was a bar to the receipt of nonservice-connected pension benefits to include SMP, with consideration of the additional evidence received with the December 2010 NOD (the attached evidence is contained in Virtual VA) and the August 2011 VA Form 9, as well as the evidence received from the appellant in September 2015.  If the benefit sought on appeal remains denied, furnish the appellant a supplemental statement of the case, and afford her the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




